                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


KEVIN CHOUTE,

      Petitioner,

v.                                         Case No.: 4:21cv127-MW/HTC

STATE ATTORNEY JACK CAMPBELL
and LEON COUNTY SHERIFF WALT
MCNEIL,

     Respondents.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 5. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 5, is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “Petitioner’s case is

DISMISSED without prejudice for failure to prosecute and failure to comply with
Court orders.” The Clerk shall close the file.

      SO ORDERED on June 23, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                          2
